DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of claims 21, 33-35, and 38 (continuously curved anterior and posterior surfaces that meet while also having linear portions parallel to a longitudinal axis and an end surface parallel to a transverse axis) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 21, from which claims 22-34 and 37 depend, it is unclear how the implant body can have portions of the anterior surface and the posterior surface extend parallel to a longitudinal axis while these surfaces are also continuously curved, as it is unclear how any portion of a curved surface can be parallel to a straight line.  For the purpose of examination, it is assumed these surfaces are continuously curved and need not have portions extend parallel to a longitudinal axis.  
claim 33, it is unclear how the anterior surface can comprise a linear portion when claim 1, from which claim 33 depend, states the anterior surface is continuously curved from the first end of the oblique surface to the posterior surface.  For the purpose of examination, it is assumed the posterior surface does not have a linear portion.  Additionally, it is unclear how the implant body can have an end surface extending parallel to the transverse axis when claim 1 requires the anterior and posterior surfaces to be continuously curved until they meet.  For the purpose of examination, it is assumed the implant body has continuously curved anterior and posterior surfaces that meet together rather than meet at an end surface parallel to the transverse axis.  
Regarding claim 34, it is unclear how the posterior surface can comprise a linear portion when claim 1, from which claim 34 depend, states the posterior surface is continuously curved from the second end of the oblique surface to the anterior surface.  For the purpose of examination, it is assumed the posterior surface does not have a linear portion.  Additionally, it is unclear how the implant body can have an end surface extending parallel to the transverse axis when claim 1 requires the anterior and posterior surfaces to be continuously curved until they meet.  For the purpose of examination, it is assumed the implant body has continuously curved anterior and posterior surfaces that meet together rather than meet at an end surface parallel to the transverse axis.  
Regarding claim 35, from which claim 36 depends, it is unclear how the implant body can have portions of the anterior surface and the posterior surface extend parallel to a longitudinal axis while these surfaces are also continuously curved, as it is unclear 
Regarding claim 38, from which claims 39 and 40 depend, it is unclear how the implant body can have portions of the anterior surface and the posterior surface extend parallel to a longitudinal axis while these surfaces are also continuously curved, as it is unclear how any portion of a curved surface can be parallel to a straight line.  For the purpose of examination, it is assumed these surfaces are continuously curved and need not have portions extend parallel to a longitudinal axis.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-29, 31, 33, 34, 37, 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0277497 (Bennett) in view of U.S. Patent Application Publication No. 2009/0306779 (Ahn).
		Regarding claim 21, Bennett discloses a spinal implant comprising: an implant body (10) extending along a transverse axis (M) between an anterior surface and a posterior surface (see marked-up Fig. 2 below), at least a portion of the anterior surface and at least a portion of the posterior surface extending parallel to a longitudinal axis (see rejection under 35 U.S.C. 112(b) above), the longitudinal axis extending 

    PNG
    media_image1.png
    734
    871
    media_image1.png
    Greyscale

		Bennett appears to disclose the anterior and posterior surfaces being curved as the implant 10 is disclosed as being comprised of curved U-shape or C-shaped portions 12 and 14 (see paragraphs [0030] and [0033]), though it is unclear whether these surfaces are continuously curved.  However, Ahn discloses an interbody fusion implant (100) wherein a body of the implant is disclosed as having an oval or circular shape such that the implant is continuously curved and avoids having corners that could impinge or damage tissue during insertion of the implant (see Fig. 1 and paragraph [0039]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the anterior and posterior surfaces of the implant of Bennett be continuously curved in order to prevent the implant from having corners that could impinge or damage tissue during insertion of the implant (see Ahn, paragraph [0039]).  
claim 22, Bennett discloses wherein the at least one screw hole defines a screw hole (18) extending at an oblique angle relative to the lateral axis (see marked-up Fig. 2 above). 
		Regarding claim 23, Bennett discloses wherein the oblique angle is oriented approximately 0 to 45 degrees relative to the lateral axis (see paragraph [0043] and Fig. 2; hole 18 is at about a 45 degree to a transverse axis M, which means hole 18 is at about a 45 degree angle relative to a lateral axis parallel to a longitudinal axis, since the lateral and longitudinal axes are at a 90 degree angle relative to the transverse axis M as outlined in claim 21 above).
 		Regarding claim 24, Bennett discloses that the screw holes may be oriented at various angles (see paragraph [0044]), and it would have been prima facie obvious to make a screw hole 18 at an angle of approximately 15 to 30 degrees as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
		Regarding claims 25-27, Bennett discloses wherein: the at least one screw hole defines a first screw hole and a second screw hole (Bennett discloses multiple screw holes 18, see Figs. 1 and 2, e.g.), the second screw hole being spaced apart from the first screw hole (see Figs. 1 and 3), the first and second screw holes extending at first and second oblique angles relative to the lateral axis (see marked-up Fig. 2 above), the first and second oblique angles are each oriented approximately 0 to 45 degrees relative to the lateral axis (see paragraph [0043] and Fig. 2; screw hole 18 is at about a 45 degree to a transverse axis M, which means each hole 18 is at about a 45 degree In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
		Regarding claims 28 and 29, Bennett discloses a third screw hole (see three screw holes 18 in Figs. 1 and 2), and suggests any suitable number and configuration of screws and screw holes may be used (see paragraph [0045]).  Additionally, Bennett suggests wherein all screw holes (18) extend at an oblique angle relative to the lateral axis (see marked-up Fig. 2 above).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the implant of Bennett to have four oblique screws holes, with two screws holes positioned between two other screw holes, as such it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  
		 Regarding claim 31, Bennett discloses wherein the oblique surface includes a first flange and a second flange (60, see paragraph [0045]), the first flange engaging the first vertebral engaging surface and the second flange engaging the second vertebral engaging surface (see paragraph [0045]). 
claims 33 and 34, Bennett discloses wherein the anterior and posterior surfaces comprise arcuate portions (see marked-up Fig. 2 above).  Regarding the anterior and posterior surfaces comprising linear portions extending parallel to the longitudinal axis and the implant body having an end portion parallel to the transverse axis, see the rejection above of claims 1, 33, and 34 under 35 U.S.C. 112(b).
		Regarding claim 37, Bennett suggests wherein: the at least one screw hole defines a first screw hole and a second screw hole (Bennett discloses multiple screw holes 18, see Figs. 1 and 2, e.g.), the second screw hole being spaced apart from the first screw hole (see Figs. 1 and 3), the first and seconds screw holes extending at first and second oblique angles relative to the lateral axis (see marked-up Fig. 2 above), the first and second oblique angles are each oriented approximately 0 to 45 degrees 
relative to the lateral axis (see paragraph [0043] and Fig. 2; screw hole 18 is at about a 45 degree to a transverse axis M, which means each hole 18 is at about a 45 degree angle relative to a lateral axis parallel to a longitudinal axis, since the lateral and longitudinal axes are at a 90 degree angle relative to the transverse axis M as outlined in claim 31 above).  Additionally, it would have been prima facie obvious to make each screw hole 18 at an angle oriented approximately 0 to 45 degree relative to the lateral axis as Bennett suggests the screw holes may be at various angles (see paragraph [0044]) and it would have been prima facie obvious to make each screw hole 18 at an angle of approximately 0-45 degrees as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Regarding claim 38, Bennett discloses a spinal implant comprising: an implant body (10) extending along a transverse axis (M) between an anterior surface and a posterior surface (see marked-up Fig. 2 below), the anterior surface and the posterior surface each extending from a first vertebral engaging surface (42/62) to an opposite second vertebral engaging surface (44/64), the second vertebral engaging surface being fixed relative to the first vertebral engaging surface (implant not disclosed as expandable or otherwise allowing first and second vertebral engaging surfaces to move relative to each other), the implant body including an opening (16) extending through the vertebral engaging surfaces, at least a portion of the anterior surface and at least a portion of the posterior surface extending parallel to a longitudinal axis (see rejection under 35 U.S.C. 112(b) above), the longitudinal axis extending perpendicular to the transverse axis (see marked-up Fig. 2 below), the implant body further including an oblique surface extending oblique to the axes (see marked-up Fig. 2), the oblique surface having a first end connected the anterior surface and a second end connected to the posterior surface (see marked-up Fig. 2 below), the oblique surface including a first flange and a second flange (60, see paragraph [0045]), the first flange engaging the first vertebral engaging surface and the second flange engaging the second vertebral engaging surface (see paragraph [0045]), the oblique surface defining at least one screw hole (18) extending oblique to the longitudinal axis through at least one of the flanges (holes 18 extend through top and bottom surfaces of implant 10, see Figs. 2-4 and paragraph [0045]), wherein the oblique surface extends oblique to a lateral axis of a patient body, the lateral axis extending parallel to the longitudinal axis (see marked-up 
		Bennett appears to disclose the anterior and posterior surfaces being curved as the implant 10 is disclosed as being comprised of curved U-shape or C-shaped portions 12 and 14 (see paragraphs [0030] and [0033]), though it is unclear whether these surfaces are continuously curved.  However, Ahn discloses an interbody fusion implant (100) wherein a body of the implant is disclosed as having an oval or circular shape such that the implant is continuously curved and avoids having corners that could impinge or damage tissue during insertion of the implant (see Fig. 1 and paragraph [0039]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the anterior and posterior surfaces of the implant of Bennett be continuously curved in order to prevent the implant from having corners that could impinge or damage tissue during insertion of the implant (see Ahn, paragraph [0039]).  
		Regarding claim 39, Bennett discloses wherein the at least one screw hole defines a screw hole (18) extending at an oblique angle relative to the lateral axis (since the oblique surface is oblique to the longitudinal axis, it will be oblique to a lateral axis that is parallel to the longitudinal axis); and the oblique angle is oriented approximately 0 to 45 degrees relative to the lateral axis (see paragraph [0043] and Fig. 2; hole 18 is at about a 45 degree to a transverse axis M, which means hole 18 is at about a 45 degree angle relative to a lateral axis parallel to a longitudinal axis, since the lateral and longitudinal axes are at a 90 degree angle relative to the transverse axis M as outlined in claim 38 above).
claim 40, Bennett discloses wherein: the at least one screw hole defines a first screw hole and a second screw hole (Bennett discloses multiple screw holes 18, see Figs. 1 and 2, e.g.), the second screw hole being spaced apart from the first screw hole (see Figs. 1 and 3), the first and seconds screw holes extending at first and second oblique angles relative to the lateral axis (see marked-up Fig. 2 above), the first and second oblique angles are each oriented approximately 0 to 45 degrees 
relative to the lateral axis (see paragraph [0043] and Fig. 2; screw hole 18 is at about a 45 degree to a transverse axis M, which means each hole 18 is at about a 45 degree angle relative to a lateral axis parallel to a longitudinal axis, since the lateral and longitudinal axes are at a 90 degree angle relative to the transverse axis M as outlined in claim 38 above).  Additionally, it would have been prima facie obvious to make each screw hole 18 at an angle oriented approximately 0 to 45 degree relative to the lateral axis as Bennett suggests the screw holes may be at various angles (see paragraph [0044]) and it would have been prima facie obvious to make each screw hole 18 at an angle of approximately 0-45 degrees as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Ahn, and further in view of U.S. Patent Application Publication No. 2011/0054616 (Kamran).
		Regarding claim 32, Bennett fails to disclose wherein the implant body has a thickness measured between the first vertebral engaging surface and the second 
		Regarding claim 35, Bennett discloses a spinal implant comprising: an implant body (10) extending along a transverse axis (M) between an anterior surface and a posterior surface (see marked-up Fig. 2 below), the anterior surface and the posterior surface each extending from a first vertebral engaging surface (42/62) to an opposite second vertebral engaging surface (44/64), the second vertebral engaging surface being fixed relative to the first vertebral engaging surface (implant not disclosed as expandable or otherwise allowing first and second vertebral engaging surfaces to move relative to each other), the implant body including an opening (16) extending through the vertebral engaging surfaces, at least a portion of the anterior surface and at least a portion of the posterior surface extending parallel to a longitudinal axis (see rejection under 35 U.S.C. 112(b) above), the longitudinal axis extending perpendicular to the transverse axis (see marked-up Fig. 2 below), the implant body further including an 
		Bennett appears to disclose the anterior and posterior surfaces being curved as the implant 10 is disclosed as being comprised of curved U-shape or C-shaped portions 12 and 14 (see paragraphs [0030] and [0033]), though it is unclear whether these surfaces are continuously curved.  However, Ahn discloses an interbody fusion implant (100) wherein a body of the implant is disclosed as having an oval or circular shape such that the implant is continuously curved and avoids having corners that could impinge or damage tissue during insertion of the implant (see Fig. 1 and paragraph [0039]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have the anterior and posterior surfaces of the implant of Bennett be continuously curved in order to prevent the implant from having corners that could impinge or damage tissue during insertion of the implant (see Ahn, paragraph [0039]).  

		Regarding claim 36, Bennett suggests wherein the at least one screw hole defines a screw hole (18) extending at an oblique angle relative to the lateral axis (since the oblique surface is oblique to the longitudinal axis, it will be oblique to a lateral axis that is parallel to the longitudinal axis); and the oblique angle is oriented approximately 0 to 45 degrees relative to the lateral axis (see paragraph [0043] and Fig. 2; hole 18 is at about a 45 degree to a transverse axis M, which means hole 18 is at about a 45 degree angle relative to a lateral axis parallel to a longitudinal axis, since the lateral and longitudinal axes are at a 90 degree angle relative to the transverse axis M as outlined in claim 35 above). 
Response to Arguments
Applicant’s arguments with respect to claims 21-29 and 31-40 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773